


110 HR 6139 IH: Refinery Permit Process Schedule

U.S. House of Representatives
2008-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6139
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2008
			Mrs. Wilson of New
			 Mexico (for herself, Mr. Barton of
			 Texas, Mr. Pitts,
			 Mr. Hall of Texas,
			 Mr. Upton,
			 Mr. Stearns,
			 Mr. Deal of Georgia,
			 Mr. Whitfield of Kentucky,
			 Mr. Shimkus,
			 Mr. Shadegg,
			 Mr. Pickering,
			 Mr. Blunt,
			 Mr. Buyer,
			 Mr. Radanovich,
			 Mrs. Bono Mack,
			 Mr. Walden of Oregon,
			 Mr. Terry,
			 Mr. Rogers of Michigan,
			 Mrs. Myrick,
			 Mr. Sullivan,
			 Mr. Burgess,
			 Mrs. Blackburn,
			 Mr. Brady of Texas,
			 Mr. Sam Johnson of Texas,
			 Mr. Gallegly,
			 Mr. Pearce,
			 Mr. McCrery,
			 Mr. Neugebauer,
			 Mr. McCaul of Texas,
			 Mr. Kuhl of New York, and
			 Mr. Issa) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To set schedules for the consideration of permits for
		  refineries.
	
	
		1.Short titleThis Act may be cited as the
			 Refinery Permit Process Schedule
			 Act.
		2.DefinitionsFor purposes of this Act—
			(1)the term
			 Administrator means the Administrator of the Environmental
			 Protection Agency;
			(2)the term applicant means a
			 person who (with the approval of the governor of the State, or in the case of
			 Native American tribes or tribal territories the designated leader of the tribe
			 or tribal community, where the proposed refinery would be located) is seeking a
			 Federal refinery authorization;
			(3)the term
			 biomass has the meaning given that term in section 932(a)(1) of
			 the Energy Policy Act of 2005;
			(4)the term
			 Federal refinery authorization—
				(A)means any
			 authorization required under Federal law, whether administered by a Federal or
			 State administrative agency or official, with respect to siting, construction,
			 expansion, or operation of a refinery; and
				(B)includes any
			 permits, licenses, special use authorizations, certifications, opinions, or
			 other approvals required under Federal law with respect to siting,
			 construction, expansion, or operation of a refinery;
				(5)the term
			 refinery means—
				(A)a facility
			 designed and operated to receive, load, unload, store, transport, process, and
			 refine crude oil by any chemical or physical process, including distillation,
			 fluid catalytic cracking, hydrocracking, coking, alkylation, etherification,
			 polymerization, catalytic reforming, isomerization, hydrotreating, blending,
			 and any combination thereof, in order to produce gasoline or distillate;
				(B)a facility
			 designed and operated to receive, load, unload, store, transport, process, and
			 refine coal by any chemical or physical process, including liquefaction, in
			 order to produce gasoline or diesel as its primary output; or
				(C)a facility designed and operated to
			 receive, load, unload, store, transport, process (including biochemical,
			 photochemical, and biotechnology processes), and refine biomass in order to
			 produce biofuel; and
				(6)the term
			 State means a State, the District of Columbia, the Commonwealth
			 of Puerto Rico, and any other territory or possession of the United
			 States.
			3.State
			 assistance
			(a)State
			 assistanceAt the request of
			 a governor of a State, or in the case of Native American tribes or tribal
			 territories the designated leader of the tribe or tribal community, the
			 Administrator is authorized to provide financial assistance to that State or
			 tribe or tribal community to facilitate the hiring of additional personnel to
			 assist the State or tribe or tribal community with expertise in fields relevant
			 to consideration of Federal refinery authorizations.
			(b)Other
			 assistanceAt the request of
			 a governor of a State, or in the case of Native American tribes or tribal
			 territories the designated leader of the tribe or tribal community, a Federal
			 agency responsible for a Federal refinery authorization shall provide
			 technical, legal, or other nonfinancial assistance to that State or tribe or
			 tribal community to facilitate its consideration of Federal refinery
			 authorizations.
			4.Refinery process
			 coordination and procedures
			(a)Appointment of
			 federal coordinator
				(1)In
			 generalThe President shall appoint a Federal coordinator to
			 perform the responsibilities assigned to the Federal coordinator under this
			 Act.
				(2)Other
			 agenciesEach Federal and State agency or official required to
			 provide a Federal refinery authorization shall cooperate with the Federal
			 coordinator.
				(b)Federal refinery
			 authorizations
				(1)Meeting
			 participantsNot later than
			 30 days after receiving a notification from an applicant that the applicant is
			 seeking a Federal refinery authorization pursuant to Federal law, the Federal
			 coordinator appointed under subsection (a) shall convene a meeting of
			 representatives from all Federal and State agencies responsible for a Federal
			 refinery authorization with respect to the refinery. The governor of a State
			 shall identify each agency of that State that is responsible for a Federal
			 refinery authorization with respect to that refinery.
				(2)Memorandum of
			 agreement(A) Not later than
			 90 days after receipt of a notification described in paragraph (1), the Federal
			 coordinator and the other participants at a meeting convened under paragraph
			 (1) shall establish a memorandum of agreement setting forth the most
			 expeditious coordinated schedule possible for completion of all Federal
			 refinery authorizations with respect to the refinery, consistent with the full
			 substantive and procedural review required by Federal law. If a Federal or
			 State agency responsible for a Federal refinery authorization with respect to
			 the refinery is not represented at such meeting, the Federal coordinator shall
			 ensure that the schedule accommodates those Federal refinery authorizations,
			 consistent with Federal law. In the event of conflict among Federal refinery
			 authorization scheduling requirements, the requirements of the Environmental
			 Protection Agency shall be given priority.
					(B)Not later than 15 days after
			 completing the memorandum of agreement, the Federal coordinator shall publish
			 the memorandum of agreement in the Federal Register.
					(C)The Federal coordinator shall ensure that
			 all parties to the memorandum of agreement are working in good faith to carry
			 out the memorandum of agreement, and shall facilitate the maintenance of the
			 schedule established therein.
					(c)Consolidated
			 recordThe Federal coordinator shall, with the cooperation of
			 Federal and State administrative agencies and officials, maintain a complete
			 consolidated record of all decisions made or actions taken by the Federal
			 coordinator or by a Federal administrative agency or officer (or State
			 administrative agency or officer acting under delegated Federal authority) with
			 respect to any Federal refinery authorization. Such record shall be the record
			 for judicial review under subsection (d) of decisions made or actions taken by
			 Federal and State administrative agencies and officials, except that, if the
			 Court determines that the record does not contain sufficient information, the
			 Court may remand the proceeding to the Federal coordinator for further
			 development of the consolidated record.
			(d)Remedies
				(1)In
			 generalThe United States District Court for the district in
			 which the proposed refinery is located shall have exclusive jurisdiction over
			 any civil action for the review of the failure of an agency or official to act
			 on a Federal refinery authorization in accordance with the schedule established
			 pursuant to the memorandum of agreement.
				(2)StandingIf an applicant or a party to a memorandum
			 of agreement alleges that a failure to act described in paragraph (1) has
			 occurred and that such failure to act would jeopardize timely completion of the
			 entire schedule as established in the memorandum of agreement, such applicant
			 or other party may bring a cause of action under this subsection.
				(3)Court
			 actionIf an action is
			 brought under paragraph (2), the Court shall review whether the parties to the
			 memorandum of agreement have been acting in good faith, whether the applicant
			 has been cooperating fully with the agencies that are responsible for issuing a
			 Federal refinery authorization, and any other relevant materials in the
			 consolidated record. Taking into consideration those factors, if the Court
			 finds that a failure to act described in paragraph (1) has occurred, and that
			 such failure to act would jeopardize timely completion of the entire schedule
			 as established in the memorandum of agreement, the Court shall establish a new
			 schedule that is the most expeditious coordinated schedule possible for
			 completion of proceedings, consistent with the full substantive and procedural
			 review required by Federal law. The court may issue orders to enforce any
			 schedule it establishes under this paragraph.
				(4)Federal
			 coordinator’s actionWhen any civil action is brought under this
			 subsection, the Federal coordinator shall immediately file with the Court the
			 consolidated record compiled by the Federal coordinator pursuant to subsection
			 (c).
				(5)Expedited
			 reviewThe Court shall set any civil action brought under this
			 subsection for expedited consideration.
				5.Designation of
			 closed military bases
			(a)Designation
			 requirementNot later than 90
			 days after the date of enactment of this Act, the President shall designate no
			 less than 3 closed military installations, or portions thereof, as potentially
			 suitable for the construction of a refinery. At least 1 such site shall be
			 designated as potentially suitable for construction of a refinery to refine
			 biomass in order to produce biofuel.
			(b)Redevelopment
			 authorityThe redevelopment
			 authority for each installation designated under subsection (a), in preparing
			 or revising the redevelopment plan for the installation, shall consider the
			 feasibility and practicability of siting a refinery on the installation.
			(c)Management and
			 disposal of real propertyThe
			 Secretary of Defense, in managing and disposing of real property at an
			 installation designated under subsection (a) pursuant to the base closure law
			 applicable to the installation, shall give substantial deference to the
			 recommendations of the redevelopment authority, as contained in the
			 redevelopment plan for the installation, regarding the siting of a refinery on
			 the installation. The management and disposal of real property at a closed
			 military installation or portion thereof found to be suitable for the siting of
			 a refinery under subsection (a) shall be carried out in the manner provided by
			 the base closure law applicable to the installation.
			(d)DefinitionsFor
			 purposes of this section—
				(1)the term base closure law
			 means the Defense Base Closure and Realignment Act of 1990 (part A of title
			 XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and title II of the Defense
			 Authorization Amendments and Base Closure and Realignment Act (Public Law
			 100–526; 10 U.S.C. 2687 note); and
				(2)the term closed military
			 installation means a military installation closed or approved for
			 closure pursuant to a base closure law.
				6.Savings
			 clauseNothing in this Act
			 shall be construed to affect the application of any environmental or other law,
			 or to prevent any party from bringing a cause of action under any environmental
			 or other law, including citizen suits.
		7.Refinery
			 revitalization repealSubtitle
			 H of title III of the Energy Policy Act of 2005 and the items relating thereto
			 in the table of contents of such Act are repealed.
		
